DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-7, 10, 16 are canceled. 
Claims 1, 9, and 13 are independent claims and are amended. 
Claims 1-5, 8-9, 11-15, and 17-19 are pending in this application. 

Continuity
The present application is relationship with PCT/US19/25543, filed on 04/03/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over MALLINSON, US Pub. No. 20110247042 (hereinafter as “Mallinson”), in view of Wong, US Pub. No. 2011/0282906 (hereinafter as “Wong”) and Cheng et al., US Pub. No. 2014/0328570 (hereinafter as “Cheng”), further in view of Besehanic, US Pub. No. 2016/0378790 (hereinafter as “Besehanic”), and further in view of Lee et al., US Pub. No. 2011/0123115 (hereinafter as “Lee”).
Regarding independent claim 1, Mallinson teaches a method, comprising:
receiving content from a source as digital media that are being displayed to a user (figs. 7a-7b at elements 702, and pars. [0007] receiving the digital media content from the source (e.g., live broadcast from broadcaster/provide/third-party entity), [0022]); 
processing the digital media to determine contextual information within the content (figs. 7a-7b at elements 704, and par. [0007] analyzing using processes (e.g., image recognition, optical character recognition, closed caption information detection, etc.) the received digital media content, and identifying=determining contextual information, [0021] and [0034] using the OCR processing to identify the information=contextual information within the content, further in par. [0032], the “…specified tags to extract specific information about the content”);
transmitting the supplementary content for use with at least one of the source or a receiving device (pars. [0023] and [0027-28] sending and displaying the supplementary content to the user’s device as the receiving device).

However, Mallison does not explicitly teach the limitations: “the processing comprising analyzing the content to extract the contextual information from the content by performing a reverse image search of the digital media using a search engine;” and “performing scene and landmark detection of the digital media using machine learning;” “assessing the contextual information using confidence scores and commonality calculated across the plurality of contextual information sources;” and “searching at least one network for supplementary content based on the contextual information extracted from the content.”
In the same field of endeavor (i.e., data processing), Wong teaches: “the processing comprising analyzing the content to extract the contextual information from the content by: performing a (reverse) image search of the digital media using a search engine” (fig. 3 as shown the media content source 316 and media content data source 318 providing the media content to users at elements 302, 304, and 306 via communications network 314 (fig. 10, element 1010 – Present Media Content to a User); fig. 4 as shown the processing comprises at least the Feature detection 404, Supplemental Data analyzing 408 which are compiled/processed the media content to extract the contextual information see fig. 6C; par. [0065] “search engine 500 (fig. 5, element 500) performing search snapshot/capture image(s) are interpreted as the reverse image search (see figs. 9D and 10) from the media content source (fig. 3) to analyzing/recognizing features and other textual information; Fig. 11 as shown the reversed image search for recognized=analyzing the textual information, text, logos, text descriptors see pars. [0134-136]; and see further in pars. [0031], e.g., “context information”, “movie title”, “scene ID”, “episode”, etc. are interpreted as the contextual information; [0033] “search images and any text descriptors that describe features in the images… information extracted from user input received with the snapshot image, or any other suitable information.”; pars. [0050-51] further disclosed/defined the media content, image of the digital media from the media content source and the media content data source; [0059]: “…Feature detection 404 receives the image component from parser 402 and analyzes the image to recognize features that may be relevant to the search being performed. Feature detection 404 recognizes features, such as faces, logos, objects, and landmark, …”, [0063] “For example, a text descriptor for a sports car received from the image component processing path may be coupled to an identifier for a car advertiser extracted from the supplemental data and received from the data component processing path.” and [0086] and [0136] as well disclosed the analyzing the content to extract textual/context description/information as well by a skilled artisan); and 
“searching at least one network for supplementary content based on the contextual information extracted from the content.” (fig. 3, element 314 – Communications Network, fig. 7 – Supplemental Data, 8D and pars. [0105-106] wherein the “supplemental data may identify the advertiser that sponsors the commercial” as interpreted as the searching the supplemental content based on the extracted contextual information see in pars. [0051 and 61] extracting by parser 402 including detecting features and any information to providing the context information associated with the media content, “…Extracting the information…”, and [0064] “Compiler 412 determines the information extracted from both the image and data components to be target and included in the search query and outputs search query 414…search process.”, and [0065])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Wong would have provided Mallinson with the above amended limitation for performing the search using at least a search engine more efficient.

The combination of Mallinson and Wong teaches the techniques of processing the digital media to determine contextual information within the received content from the media content and content data sources as digital media that are being displayed to a user including analyzing the extracted contextual information by performing image Mallison: figs. 7a-7b, and pars. [0007] and [0022] as explained above; [0021] and [0034] and [0032], the “…specified tags to extract specific information about the content”; and Wong: fig. 3 as shown the media content source 316 and media content data source 318 providing the media content to users at elements 302, 304, and 306 via communications network 314 (fig. 10, element 1010 – Present Media Content to a User); fig. 4 as shown the processing comprises at least the Feature detection 404, Supplemental Data analyzing 408 which are compiled/processed the media content to extract the contextual information see fig. 6C; pars. [0065] [0031], [0033], [0050-51] [0059] “Feature detection 404 recognizes features, such as, …objects, landmarks,…”, [0063] and [0086] and [0136] as explained above).

 Mallison and Wong do not EXPLICITLY teach the limitation: “performing scene and landmark detection of the digital media using machine learning;” and “assessing the contextual information using confidence scores and commonality calculated across the plurality of contextual information sources.”
In the same field of endeavor (i.e., data processing), Cheng clearly teaches: “performing scene and landmark detection of the digital media using machine learning.” (par. [0004]: “detect the presence of and recognize various elements of the visual scenes that are depicted in digital images. Localized portions of an image, known as features, may be used to analyze and classify the image. Low-level features, such as interest points and edges, may be computed from an image and used to detect, for example, people, objects, and landmarks that are depicted in the image. Machine learning algorithms are often used for image recognition.”, par. [0041] “Dynamic feature detectors can detect the appearance of actors, objects and scenes as well as their motion information”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Cheng would have provided Mallinson and Wong with the above amended limitation to detect the scenes and landmarks of the digital media (e.g., images, videos, audios, etc.) using the machine learning algorithms/techniques efficiently.

However, Mallison, Wong and Cheng do not explicitly teach that the image is a “reverse” image.
In the same field of endeavor (i.e., data processing/searching), Besehanic clearly teaches: “a reverse image” (par. [0036], e.g., “reverse image search engine 130” that the search engine is used to perform the “reverse image” search as disclosed “reverse image search engine 130 searches for data that is relevant to and/or associated with an image”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Besehanic would have provided Mallinson, Wong, and Cheng with the “reverse image” to further facilitate the search using the search engine for the digital media.

assessing the contextual information using confidence scores and commonality calculated across the plurality of contextual information sources.”
In the same field of endeavor (i.e., data processing/information), Lee teaches: “assessing the contextual information using confidence scores and commonality calculated across the plurality of contextual information sources.” (pars. [0025] such that prior to searching, processing the first image using OCR functions to generate text in the editable symbolic form interpreted as the commonality, determining=calculating a confidence score for the generated text based on the text generated for other images in the series of images=sources; and response to the confidence score exceeding a threshold value, see par. [0011], the OCR application 115 is a hardware device and/or software program configured to convert (or translate) text inside images into the editable symbolic form (hereinafter called OCR’ed text) and evaluate a confidence in the OCR’ed text, the OCR application 115 only produces OCR’ed text with acceptable confidence (i.e., for the server 110 to return to the client 120), see par. [0026]). Also see paragraphs 0039-0043.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Lee would have provided Mallinson, Wong, Cheng, and Besehanic with the above amended limitation to further facilitate the recognized textual information in a live video stream (Lee: Abstract, and pars. [0043-44]).

displaying a view that comprises the content and the supplementary content, the supplementary content being overlaid or presented within a frame of a graphical user interface. (Mallinson: figs. 1 and 4-5 GUI implies the displaying a view that shown the overlaid or presented the content and the supplementary content, par. [0022] the “overlaying programming” for executing the overlaid content; Besehanic: figs. 4 and 7 as displaying a view comprises the content and the supplementary content being presented with a frame of GUI; and Cheng: see at fig. 5 and par. [0059] wherein the segments is interpreted as the frame(s))

Regarding claim 3, Mallinson and Wong teaches: wherein the receiving device comprises a mobile communications device that executes a supplementary content application that displays the supplementary content.26 PA7930US (Mallison: fig. 1 at element 106, pars. [0019] “the consumer might have devices such as a cell phone 106, portable gaming device 108, personal data assistant (PDA) 110, or any of a number of other such computing or electronic devices.”, and [0041], the user can have “an application (e.g., an “app”) stored on a computing device, such as a smart phone or portable media player…”; and Wong: fig. 3, element 306 – Wireless User Communications Devices; and par. [0052] e.g., “the media content application”)

Regarding claim 4, Mallinson teaches: wherein the source comprises a gaming console (pars. [0022], e.g., “video game console”, [0040]) and content that is being continually updated and stored in a contextual repository. (pars. [0023] “the information transmitted to a gaming console” in which the information being continually (e.g., scheduling in timestamp) from the repository/storage location/database, see [0021] “repository”, “database”, “storage”, [0038], e.g., “continually updated”)

Regarding claim 5, Mallinson, Besehanic, and Cheng teach: wherein processing the digital media to determine contextual information that is indicative of the content (Mallinson: see par. [0007]; and Besehanic; see fig. 7 and fig. 8 as shown the identifying textual information that indicative of the media content) comprises performing optical character recognition on the digital media to detect keywords or phrases. (Mallinson: pars. [0026], [0034-35] e.g., “optical character recognition (OCR)”, “any potential keywords”, “detected words”, for instance, word “physician”=keyword or phrase “consult a physician”; Besehanic: par. [0048] “text identifier 214 may be implemented by an excitable text identification application and/or an executable optical character recognition (OCR) application …” ; and Cheng: fig. 2 at element 508 and 216 OCR to detect text=keywords/phrases, and fig. 6 at element 636 “OCR Subsystem” )

Regarding claim 8, Mallinson and Besehanic teach: “receiving a title for the content from the source.” (Mallinson: figs. 4-6 embedded the title for the content which receiving from the database source; and Besehanic: par. [0073] wherein the “label” and/or “name” for the content is/are interpreted as the title)27 PA7930US  

Regarding independent claim 9, Mallinson a method, comprising: 
receiving live content from a gaming console as images or video that are being displayed to a user (pars. [0003] receiving the digital media content (e.g., live TV broadcast) and displaying to the user’s device, [0004-6] and [0019]); and 
storing most recent contextual information processed for the live content in real- time (par. [0007] storing the processed information in the database, [0026], “real-time performance” of content), the most recent contextual information being stored in memory of a contextual repository (pars. [0021] “database”, “repository”, “storage”, [0042] “Memory 804”, “storage 806”), wherein the most recent contextual information changes as the images or video changes (pars. [0023] storing the information being continually (e.g., scheduling in timestamp) from the repository/storage location/database, [0021], [0038], e.g., “continually updated” implies “changes”).
transmitting, in real-time, the third-party supplementary content for use with at least one of the source or a receiving device (e.g., broadcasting stream or live TV broadcast for use with the user’s device, pars. [0003], [0022-23], and [0026]).

Mallison does not explicitly teach: “processing the images or video in real-time, the processing comprising analyzing the live content to extract contextual information from the live content using a plurality of contextual information sources;” “searching the Internet for third-party supplementary content based on the contextual information extracted from the live content;” “detect… a reverse image search using a search engine for related images;” and “detect…scene and landmark detection using machine learning to recognize features in the images.” “detect… scene and landmark detection of the digital media using machine learning to recognize features in the images.”
 processing the images or video in real-time, the processing comprising analyzing the live content to extract contextual information from the live content using a plurality of contextual information sources (fig. 3 as shown the media content source 316 and media content data source 318 providing the media content to users at elements 302, 304, and 306 via communications network 314 (fig. 10, element 1010 – Present Media Content to a User); fig. 4 as shown the processing comprises at least the Feature detection 404, Supplemental Data analyzing 408 which are compiled/processed the media content to extract the contextual information see fig. 6C; par. [0065] “search engine 500 (fig. 5, element 500) performing search snapshot/capture image(s) are interpreted as the reverse image (see figs. 9D and 10); see further in pars. [0031], e.g., “context information”, “movie title”, “scene ID”, “episode”, etc. are interpreted as the contextual information; [0033] “search images and any text descriptors that describe features in the images… information extracted from user input received with the snapshot image, or any other suitable information.”; pars. [0050-51] further disclosed/defined the media content, image of the digital media from the media content source and the media content data source; [0059]: “…Feature detection 404 receives the image component from parser 402 and analyzes the image to recognize features that may be relevant to the search being performed. Feature detection 404 recognizes features, such as faces, logos, objects, and landmark, …”, [0063] “For example, a text descriptor for a sports car received from the image component processing path may be coupled to an identifier for a car advertiser extracted from the supplemental data and received from the data component processing path.” and [0086] and [0136] as well disclosed the analyzing the content to extract textual/context description/information as well by a skilled artisan) 
searching the Internet for third-party supplementary content based on the contextual information extracted from the live content (fig. 3, element 314 – Communications Network, fig. 7 – Supplemental Data, 8D and pars. [0105-106] wherein the “supplemental data may identify the advertiser that sponsors the commercial” as interpreted as the searching the supplemental content from the advertiser=third-party based on the extracted contextual information see in pars. [0051 and 61] extracting by parser 402 including detecting features and any information to providing the context information associated with the media content, “…Extracting the information…”, and [0064] “Compiler 412 determines the information extracted from both the image and data components to be target and included in the search query and outputs search query 414…search process.”, and [0065]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Wong would have provided Mallinson with the above amended limitation for performing the search using at least a search engine more efficient.

Mallinson and Wong do not explicitly teaches/discloses the particular limitation: “detect… a reverse image search using a search engine for related images;” and “detect…scene and landmark detection using machine learning to recognize features in the images.”
 a reverse image search of the digital media using a search engine for related images.” (par. [0036] disclosed the “reverse image search engine 130”=search engine is used to detect and perform the “reverse image search” as disclosed “reverse image search engine 130 searches for data that is relevant to and/or associated with an image”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Besehanic would have provided Mallinson and Wong with the above amended limitation for performing the search reverse image more efficient using a reverse image search engine.

Mallinson, Wong and Besehanic do not explicitly teach the limitation: “detect… scene and landmark detection of the digital media using machine learning to recognize features in the images.”
In the same field of endeavor (i.e., data processing), Cheng teach: “detect… scene and landmark detection of the digital media using machine learning to recognize features in the images.” (par. [0004]: “detect the presence of and recognize various elements of the visual scenes that are depicted in digital images. Localized portions of an image, known as features, may be used to analyze and classify the image. Low-level features, such as interest points and edges, may be computed from an image and used to detect, for example, people, objects, and landmarks that are depicted in the image. Machine learning algorithms are often used for image recognition.”, par. [0041] “Dynamic feature detectors can detect the appearance of actors, objects and scenes as well as their motion information”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Cheng would have provided Mallinson, Wong and Besehanic with the above amended limitation to detect the scenes and landmarks of the digital media (e.g., images, videos, audios, etc.) using the machine learning algorithms/techniques efficiently.

Mallison, Wong and Cheng, and Besehanic do not explicitly teach the amended limitation: “assessing the contextual information using confidence scores and commonality calculated across the plurality of contextual information sources.”
In the same field of endeavor (i.e., data processing/information), Lee teaches: “assessing the contextual information using confidence scores and commonality calculated across the plurality of contextual information sources.” (pars. [0025] such that prior to searching, processing the first image using OCR functions to generate text in the editable symbolic form interpreted as the commonality, determining=calculating a confidence score for the generated text based on the text generated for other images in the series of images=sources; and response to the confidence score exceeding a threshold value, see par. [0011], the OCR application 115 is a hardware device and/or software program configured to convert (or translate) text inside images into the editable symbolic form (hereinafter called OCR’ed text) and evaluate a confidence in the OCR’ed text, the OCR application 115 only produces OCR’ed text with acceptable confidence (i.e., for the server 110 to return to the client 120), see par. [0026])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Lee would have provided Mallinson, Wong, Cheng, and Besehanic with the above amended limitation to further facilitate the recognized textual information in a live video stream (Lee: Abstract, and pars. [0043-44]).

Regarding claim 11, Mallinson teaches: storing the contextual information and the supplementary content found during the search in a knowledgebase. (pars. [0006] storing the information and supplemental content in the database, [0007])  

Regarding claim 12, Mallinson teaches: wherein the live content comprises a video game and the supplementary content comprises assistive or explanatory video or textual content related to the video game. (figs. 4-6 and pars. [0003] live broadcast=live content, video content illustrated of video game in such game console (as explained above), [0005-7] and [0025] “match” algorithm to find the supplemental content located/stored in database.  The supplemental/supplementary information includes name of the product, identity of actor, location to access, etc.)



Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant’s arguments, see Remarks (pages 7-11), with respect to the rejection(s) of claim 1 (similar to claims 9 and 13) to the amended limitation have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record.  See the rejections set forth above for details.
In addition, Applicant argued that “image search during the analyzing is not taught in Wong” and “In Wong a processor receives user input including images and supplemental data, which is then split into an image component and a data component [0058]. The image component is analyzed to "recognize features that may be relevant to the search being performed" [0059], the search described in Wong is the search to be performed after the analyzing is complete and is not part of the analyzing as is the case with the pending application. For example, in Wong [0029] it is stated that "Processes 106 analyzes the image to determine any features of the image that may be used to perform a search", the analysis is conduced to enable the search, the search is not part of the analysis of the content. This is clarified further at [0031] where it is stated that "Processor 106 can analyze the supplemental data and include useful media content information in the text descriptors for the snapshot image to provide a more the processing comprising analyzing the content to extract the contextual information from the content by: performing a (reverse) image search of the digital media using a search engine" (Remarks, pages 9-10).  
Examiner is not persuaded because Wong teaches the image searching/retrieving from the media content source (fig. 3, elements 316 and 318, fig. 11, element 1110-1140), the feature detection 404 receives the image and analyzes the image to recognize features (par. [0059]) and translator 406 receives the recognized features of the snapshot image presents as (reverse) image and produces text descriptors for the features (pars. [0060-61]). Thus, response to the snapshot image retrieving/search, the processors configured to analyzing the media (snapshot image) content to detect=extract the text description=textual information. Therefore, Wong technically teaches or expressly suggests the claim limitation: “the processing comprising analyzing the content to extract the contextual information from the content by: performing a (reverse) image search of the digital media using a search engine.” In claim 1. In the same field of endeavor, Besehanic teaches the image is “reverse” image.  Therefore, it’s would obviously to combine the teachings of Wong to include the “reverse” image for the analyzing the textual information for performing the contextual media (e.g., video/audio, images) processing efficiently.
Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                                                                                                                                                                                                                               
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169